In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-052 CR

NO. 09-07-053 CR

____________________


TERRENCE ALLISON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause Nos. 03-07-05081-CR, 03-05-03366-CR




MEMORANDUM OPINION
	The appellant, Terrence Allison, filed motions to dismiss his appeals.  See Tex. R.
App. P. 42.2.  In each case, a request to dismiss the appeals is signed by appellant
personally and joined by counsel of record.  No opinions have issued in these appeals. 
The motions are granted, and the appeals are therefore dismissed.
	APPEALS DISMISSED.
                                                                                                                          
                                                               __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice
Opinion Delivered September 12, 2007
Do not publish 
Before McKeithen, C.J., Gaultney and Kreger, JJ.